FILE COPY




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 16, 2021

                                            No. 04-21-00552-CV

                                       IN RE Christine HORTICK

                     From the 225th Judicial District Court, Bexar County, Texas

                                           Original Proceeding1

                                               ORDER

        On December 15, 2021, Relator filed an emergency petition for writ of mandamus.
        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). Respondent and Real Party in Interest may
file a response to the petition in this court no later than December 27, 2021. Any response
must comply with Rule 52.4.

        It is so ORDERED December 16, 2021.

                                                                              PER CURIAM



        ATTESTED TO:__________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT




1  This proceeding arises out of Relator’s challenge to the certification of Shannon Roberta Salmón as a candidate
for the 225th Judicial District Court in Bexar County, Texas. See TEX. ELECT. CODE ANN. § 273.061(a) (“[A] court
of appeals may issue a writ of mandamus to compel the performance of any duty imposed by law in connection with
the holding of an election or a political party convention, regardless of whether the person responsible for
performing the duty is a public officer.”).